Dismissed and Memorandum Opinion filed January 5, 2017.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00507-CV

            IN THE ESTATE OF ESTANISLADA RODRIGUEZ


                On Appeal from the County Court at Law No. 3
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-CPR-025070

                 MEMORANDUM                      OPINION


      This is an attempted appeal from an order denying an application to probate
a will. On December 16, 2013, following a hearing, the probate court orally denied
appellant’s application and made a handwritten denial on appellant’s proposed
order to probate the will. Appellant’s notice of appeal was filed on June 24, 2016.
According to appellant, the probate proceeding remains pending.

      A final order issued by a probate court is appealable to the court of appeals.
Tex. Est. Code Ann. § 32.001(c). In a probate proceeding, a final or appealable
order need not be one which fully and finally disposes of the entire probate
proceeding. Crowson v. Wakeham, 897 S.W.2d 779, 781–82 (Tex. 1995). If not
authorized expressly by statute, a probate order is immediately appealable when it
disposes of all parties or issues in a particular phase of the proceedings. Matter of
Estate of Denton, No. 11–14–00222–CV, 2014 WL 5823338, at *1 (Tex. App.—
Eastland 2014, no pet.) (mem. op.) (citing De Ayala v. Mackie, 193 S.W.3d 575,
578 (Tex. 2006)).

      Here, there is no express statute that controls. However, our sister court has
held that an order denying an application to probate a will resolved a discrete phase
of the probate proceeding and was thus appealable. See Cherry v. Reed, 512
S.W.2d 705, 707 (Tex. Civ. App.—Houston [1st Dist.] 1974, writ ref’d n.r.e.)
(order denying probate of one will without addressing application to probate
second will was appealable).

      We need not decide whether the denial in this case resolved a discrete phase
of the proceeding because even if it did, the notice of appeal is untimely. A notice
of appeal must be filed within 30 days after the judgment is signed when appellant
has not filed a timely post-judgment motion. See Tex. R. App. P. 26.1. Appellant’s
notice of appeal was filed more than two years after the application was denied. A
motion for extension of time is necessarily implied when an appellant, acting in
good faith, files a notice of appeal beyond the time allowed by Rule 26.1, but
within the 15-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997)
(construing the predecessor to Rule 26). Appellant’s notice of appeal was not filed
within the 15-day period provided by Rule 26.3.

      On September 8, 2016, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P.
42.3(a). On September 21, 2016, appellant filed a response asserting that

                                         2
meritorious grounds for continuing the appeal exist. Appellant contends, inter alia,
that there has been no final order fully disposing of the probate proceeding and no
party has been prejudiced by the timing of this notice of appeal. Appellant’s
response fails to demonstrate that this court has jurisdiction to entertain the appeal.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Boyce, Busby, and Wise.




                                           3